internal_revenue_service number release date index number ------------------------------------------------------------ ------------------- -------------------------------------------- ------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b03 plr-124570-13 date date company ----------------------------------------------------------------------------------------------------------------------- legend state ------------- dear ----------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code code facts company is a limited_partnership organized under the laws of state company is a publicly_traded_partnership within the meaning of sec_7704 of the code company through affiliated limited_partnerships or disregarded entities represents that it will provide essential fluid handing and disposal services to oil and natural_gas producers engaged in the exploration development and production of oil and natural_gas this ruling_request involves income company derives from the supply of water in the fracturing process the disposal of flowback produced water pit water drilling mud and other drilling and production wastes and hydrocarbon remediation fracturing is a technique by which fluids are pumped into an oil or gas well at high pressure to fracture geologic formations and open up pathways for the oil or gas to flow up for extraction company will earn income from the supply of water used in the fracturing process company will provide transportation services for the water via trucks tanks and pipelines as the business grows company expects to source a plr-124570-13 portion of its water from third parties with respect to the water sourced from third parties company will repurpose an existing gas gathering system that it owns and convert that system into a water transportation system company will also provide inter- well site transportation services for which company will charge on a per barrel daily or hourly rate or on a per-volume transported basis in addition company represents it will earn income from the disposal of flowback produced water pit water drilling mud and other drilling and production wastes which result during the fracturing process in compliance with environmental regulations company also represents that will earn income from hydrocarbon remediation services in connection with its fluid and other oilfield waste handling and disposal services company will remove skim oil and other similar hydrocarbons from the drilling waste at its facilities during the disposal process and to sell the reclaimed hydrocarbons in the relevant markets law and analysis sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership is qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber industrial source carbon dioxide or the transportation or storage of any fuel described in sec_6426 c d or e or any alcohol fuel defined in sec_6426 or any biodiesel fuel defined in sec_40a plr-124570-13 the conference_report accompanying the omnibus budget reconciliation act of in discussing the type of qualifying_income described in sec_7704 provides the following income and gains from certain activities with respect to minerals or natural_resources are treated as passive-type income specifically natural_resources include fertilizer geothermal_energy and timber as well as oil gas or products thereof for this purpose oil gas or products thereof means gasoline kerosene number fuel oil refined lubricating oils diesel_fuel methane butane propane and similar products which are recovered from petroleum refineries or oil field facilities oil gas or products thereof are not intended to encompass oil or gas products that are produced by additional processing beyond that of petroleum refineries or field facilities such as plastics or similar petroleum derivatives income of certain partnerships whose exclusive activities are transportation and marketing activities is not treated as passive-type income for example the income of a partnership whose exclusive activity is transporting refined petroleum products by pipeline is intended to be treated as passive-type income but the income of a partnership whose exclusive activities are transporting refined petroleum products by truck or retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as passive type income h_r rep no 100th cong 1st sess c b the senate report accompanying the technical_and_miscellaneous_revenue_act_of_1988 provides the following with respect to marketing of minerals and natural_resources eg oil_and_gas and products thereof the committee intends that qualifying_income be income from marketing at the level of exploration development processing or refining oil_and_gas by contrast income from marketing minerals and natural_resources to end users at the retail level is not intended to be qualifying_income for example income from retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as qualifying_income s rep no 100th cong 2d sess conclusion based solely on the facts submitted and representations made we conclude that the income derived by company from the supply of water in the fracturing process the disposal of flowback produced water pit water drilling mud and other drilling and production wastes and hydrocarbon remediation is qualifying_income within the meaning of sec_7704 plr-124570-13 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether company meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directly only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent however in the event of a technical_termination of company under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 pursuant to the power_of_attorney on file with the office a copy of this ruling will be sent to taxpayer’s authorized representatives sincerely richard t probst senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures a copy of this letter a copy for sec_6110 purposes
